Title: From James Madison to Alexander J. Dallas, 15 June 1802
From: Madison, James
To: Dallas, Alexander J.


Sir,Department of State June 15. 1802.
Mr. Olsen the Danish Minister Resident has complained of Captn. Maley in capturing a Danish vessel the Mercator, which was afterwards lost by capture, whilst under the American Flag, by a British Armed vessel, and condemnation in a British Court of Admiralty. He has represented also, in behalf of the Danish owner, that Captn. Maley is both absent from the United States and in a state of insolvency; and requests that the proper mode of redress may be pointed out.
He was informed that notwithstanding the absence of Captn. Maley a judicial investigation of the case could be effected thro’ an attorney of the United States, and that the necessary steps would be taken as soon as he should signify the District preferred by him.
I have just received an answer from him, requiring that the judicial proceedings may be had in Philadelphia.
You will please therefore, Sir, to concur in instituting the proper proceedings, by appearing in behalf of Captn. Maley; in whose defence the United States are interested.
I inclose for your information on the subject the protest of the second Lieutenant under Captn. Maley, who was prize master of the Mercator, and of another person belonging to the Experiment; and also the decree of the British Court of Vice Admiralty which condemned the Mercator. These are the only documents which I am able to forward for the purpose. I am very respectfully &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). Enclosures not found, but see n. 3.



   
   For Blicherolsen’s charges, see his letters to JM of 16 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:400–401 and n. 1) and 12 Apr. 1802.



   
   Blicherolsen to JM, 6 June 1802.



   
   It is likely that these supporting documents were included in JM’s report to the House of Representatives, 12 Apr. 1806, and were among those burned during the British invasion of Washington in 1814 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, pp. 332–33).


